Citation Nr: 0720972	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-13 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to a disability rating higher than 70 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to June 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2004 decision by the RO in Boston, 
Massachusetts, which increased the rating for the veteran's 
PTSD from 30 to 50 percent retroactively effective from 
October 23, 2003.

A more recent December 2005 RO decision during the pendency 
of this appeal again increased the rating for the veteran's 
PTSD - this time from 50 to 70 percent with the same 
retroactive effective date of October 23, 2003.  He has 
continued to appeal, requesting an even higher rating.  See 
AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (a veteran is 
presumed to be seeking the highest possible rating unless he 
specifically indicates otherwise).


FINDING OF FACT

The veteran's PTSD causes occupational and social impairment 
in most areas as a result of a depressed mood, chronic sleep 
impairment, impaired impulse control, suicidal ideation and 
persistent startle response. 


CONCLUSION OF LAW

The criteria are not met for a rating higher than 70 percent 
for PTSD.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2006). 




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has clarified that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, No. 02-1077 (December 21, 2006).

VA complied with its Pelegrini II and Mayfield notification 
requirements in regards to the veteran's claim by means of a 
letter dated in January 2004.  The letter explained the type 
of information and evidence needed to show the PTSD had 
increased in severity - to receive a higher disability 
rating for it, and apprised him of the evidence he was 
responsible for obtaining and submitting and the evidence VA 
would obtain for him.  The letter also indicated that, if he 
had any additional information or evidence that would support 
his claim, he should send it to VA.



To the extent possible, VCAA notice should be provided to a 
claimant prior to the initial adjudication of the claim.  See 
Mayfield, supra.  Here, this was indeed the case as the 
January 2004 letter was sent prior to the initial 
adjudication of the claim in April 2004.  Also note that, in 
the March 2005 statement of the case (SOC) and December 2005 
supplemental SOC (SSOC), the claim was readjudicated based on 
any additional evidence that had been received since the 
initial rating decision in question.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (indicating that, 
even if there was no pre-decisional notice, going back and 
readjudicating the claim once the notice is provided, such as 
in a SOC or SSOC, is sufficient to cure the timing defect).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  Those five 
elements are:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); affirmed sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  See also 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In Dingess, the Court held that, upon receipt of an 
application for service connection, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim, as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is granted.  Id.  The veteran 
was provided this Dingess notice in a June 2006 letter.



The duty to assist also has been fulfilled, as VA has 
obtained all identified records pertaining to the claim on 
appeal, to the extent the evidence mentioned is available, 
and the veteran has been provided VA compensation 
examinations to assess the severity of his PTSD - the 
determinative issue.  See Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Allday v. Brown, 7 Vet. App. 517, 526 (1995).  There is no 
suggestion on the current record there remains evidence that 
is pertinent to the issue on appeal that has yet to be 
obtained.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and assist the veteran with his 
claim, and that no further action is necessary to meet the 
requirements of the VCAA.

Factual Background

VA outpatient treatment records dated from 2004 to 2005 have 
been obtained and associated with the veteran's claims file 
for consideration.  These records reflect ongoing treatment 
for PTSD-related symptoms - including depression, 
frequent nightmares, flashbacks, and anger-control problems.  
In a November 2004 treatment record, the veteran complained 
of depression and difficulty concentrating.  It was noted 
that he was experiencing major reactive depression combined 
with his PTSD symptoms.  In May 2005, he complained that his 
sleep was questionable and that he had problems with emotions 
and became tearful for no reason.  The diagnostic impression 
was PTSD with depression.  A June 2005 treatment record shows 
he was thinking clearly and seemed to be euthymic.  The 
examiner indicated the veteran's PTSD was in good control and 
that his panic disorder and depression were fair.  An October 
2005 treatment record indicates the veteran was very isolated 
and that his sleep was fair with occasional nightmares.  His 
PTSD was fairly well controlled, and he was focusing and 
thinking well.  

Letters from D. Canali, a Licensed Psychologist, dated in 
February 2004 and September 2004 stated he had treated the 
veteran on a weekly basis since July 2001.  The veteran's 
progress since that time was characterized as rocky and 
variable.  His symptoms included variable emotional lability, 
variable follow through, 
short-term memory loss, poor concentration, intrusive 
thoughts, and flashbacks to Vietnam.  He suffered from 
increased sleep loss, ongoing and frequent night terrors, 
persistent startle response, moodiness, lethargy, morning 
fatigue, and depression.  He alienated himself from his peers 
and family and was essentially homebound.  He exhibited 
variable suicidal ideation and, while he had not attempted 
suicide, he was considered to be at high risk.  It was noted 
that between February 2003 and May 2003 he had missed 29 days 
of work due to stress-induced fatigue.  It was also stated 
that his long-standing PTSD had resulted in a firmly 
entrenched course of dysfunctional behavior that was highly 
resistant to all therapeutic interventions.  The diagnosis 
was severe to moderate depression and PTSD from a moderate to 
severe degree, consistent with a disability rating of 65 to 
70, with some decompensation during the treatment period.  
His Global Assessment of Functioning (GAF) score was 45.

The veteran had a VA compensation examination in February 
2004.  The examiner noted that the veteran had been out of 
work since May 2003 due to a shoulder injury.  Prior to 
taking a leave of absence, however, the examiner noted that 
the veteran had missed a lot of work because he was "bummed 
out".  He reported difficulty getting along with his wife 
and daughter and no recent social relationships.  While not 
currently suicidal or homicidal, he reported that his wife 
had locked up his guns in December 2003 when he began 
"talking crazy".  He also complained of trouble falling and 
staying asleep, recurring dreams of events in Vietnam, panic 
attacks, heavy drinking and depression.  On objective mental 
status evaluation, he was pleasant and cooperative.  There 
were no signs of thought or communication disorders or 
hallucinations, the rate and flow of his speech were within 
normal limits, and his eye contact and interaction were 
appropriate.  The diagnosis was mild to moderate PTSD.  A GAF 
score of 48 was assigned.  

A letter from J. Snow, RN-CS, MSN, dated in April 2005 
reported that she had treated the veteran for PTSD since 
October 2000.  She explained that he experienced increased 
trouble falling and staying asleep and flashbacks to Vietnam 
after a shooting in October 2002 that occurred in his line of 
work as a police detective.  She also stated that he avoided 
crowds and chose certain seats in 


restaurants because he was "always on alert."  He exhibited 
increasing irritability and outbursts of anger toward his 
family and had difficulty trusting others, especially those 
in positions of authority.  While he attended family social 
functions, he felt uncomfortable at those events and refused 
to attend non-family social functions.

In July 2005, the veteran had another VA compensation 
examination.  He complained of unexplained crying fits over 
the previous months as well as frequent vague suicidal 
ideation.  He continued to report chronic difficulty falling 
and staying asleep and heavy drinking.  He experienced daily 
intrusive thoughts and frequent nightmares that had worsened 
since he stopped working, as well as a very restricted 
ability to socialize.  Although he did some work around the 
house, he denied participating in most or all social 
activities.  He also complained of irritability and anger 
outbursts during which he threw small objects and punched 
walls.  The examiner noted that the veteran's anger-control 
problems probably contributed to his social isolation since 
he worried about losing his temper with other people.  During 
mental status evaluation, the examiner observed the veteran's 
insight and judgment were fair to poor and that he was mildly 
paranoid, consistent with hypervigilance symptoms of PTSD.  
He was calm and cooperative in the interview with thought 
processes and content within normal limits and no audio or 
visual hallucinations.  The VA examiner diagnosed PTSD in the 
moderate range, likely at the same or similar level to the 
last VA examination in February 2004.  The GAF score was 40.

Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2. 



VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. §§ 4.2, 4.3.

Moreover, it is VA's defined and consistently applied policy 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 



The veteran's PTSD is evaluated under the General Rating 
Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Code 
9411.  Under this code, the current rating of 70 percent is 
warranted for occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood due to such symptoms as 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech that is intermittently illogical, 
obscure, or irrelevant, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively, impaired impulse control 
(such as unprovoked irritability with periods of violence), 
spatial disorientation, neglect of personal appearance and 
hygiene, difficulty in adapting to stressful circumstances 
(including work or a work-like setting), and an inability to 
establish and maintain effective relationships.  Id.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought process or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, or memory loss for names of close relatives, 
own occupation or own name.  See 38 C.F.R. § 4.130, Code 
9411.

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004).



The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

According to DSM-IV, GAF scores ranging between 41 and 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  GAF scores ranging 
between 31 and 40 reflect some impairment in reality testing 
or communication (e.g., speech is at time illogical, obscure 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).

Over the course of the appeal period, the veteran's GAF 
scores have ranged from 40 to 48.  These scores are 
indicative of serious social and industrial impairment, 
commensurate with his current 70 percent rating, not the 
total impairment required for the highest possible rating of 
100 percent.

As a result of his PTSD, the veteran has chronic sleep 
impairment, nightmares, and suicidal ideation; he also has a 
depressed mood and anxiety.  Consequently, most areas of his 
life are affected, especially his ability to function 
appropriately and effectively in social settings.  He is 
unable to establish and maintain effective relationships with 
people outside of his immediate family, and even those 
relationships are sometimes impacted by his impaired impulse 
control (anger management issues), which includes unprovoked 
irritability with some periods of violence.  The validity of 
this assessment is underlined by the GAF scores assigned to 
his disability, which, as noted, have indicated he has 
occupational and social impairment with deficiencies in 
"most areas" - the standard for a 70 percent disability 
rating under § 4.130.

The veteran does not, however, meet any of the requirements 
for an even higher disability rating of 100 percent.  
Treatment records specifically show he has no gross 
impairment in thought processes and communication.  He has no 
persistent delusions or hallucinations and is able to 
maintain adequate personal hygiene.  He is fully oriented to 
time, place, person and situation, and there is no persistent 
danger that he will harm himself or others.  Furthermore, his 
evaluation and treatment records do not indicate he exhibits 
grossly inappropriate behavior, is unable to perform the 
basic activities of daily living or has memory loss for his 
name or those of close relatives.  Since he exhibits none of 
these criteria and does not suffer from total social and 
occupational impairment, a disability rating of 100 percent 
is not warranted.

Finally, the Board has considered whether the veteran is 
entitled to an even higher disability rating on an extra-
schedular basis.  However, the Board concludes that 
the record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1) (2006).  There has been no showing by the veteran 
that his PTSD has resulted in marked interference with his 
employment - meaning above and beyond that contemplated by 
his current schedular rating of 70 percent, or that his PTSD 
has necessitated frequent periods of hospitalization so as to 
render impractical the application of normal rating schedule 
standards.  Rather, as alluded to, although he has not worked 
since 2003, this has been primarily because of a shoulder 
injury, not the severity of his PTSD.  To the extent his 
potential for reemployment is adversely affected by this 
condition, his higher 70 percent rating awarded in December 
2005 takes this into account.  See 38 C.F.R. § 4.1.  It 
equally deserves mentioning, albeit parenthetically, that the 
RO denied his claim for a total disability rating based on 
individual unemployability (TDIU) in April 2006, in part 
because he did not provide the necessary information 


concerning his past employment and the reasons it could not 
continue.  And he did not appeal that decision to the Board.  
See 38 C.F.R. § 20.200.  Moreover, he has not required 
hospitalization for treatment of his PTSD, much less on a 
frequent basis; all of his treatment, instead, has been on an 
outpatient basis.  So there are no legitimate grounds for 
referring this case to the Director of VA's Compensation and 
Pension Service for extra-schedular consideration.  See, 
e.g., Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

The claim for a disability rating higher than 70 percent for 
PTSD is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


